Citation Nr: 0314111	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  99-04 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition as secondary to the service-connected lumbosacral 
strain.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for coronary artery 
disease (claimed as a heart condition).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1989.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO denied 
as not well grounded the claims listed on the title page.  A 
July 2000 Board decision also denied the claims as not well 
grounded.  The veteran subsequently appealed the Board's 
decision to the Court of Appeals for Veterans Claims (Court).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  In pertinent part, this law 
eliminated the concept of a well grounded claim, and 
redefined VA's notice and duty to assist requirements.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  
In December 2000, the Court granted the Secretary's Motion 
for Remand and To Stay Proceedings so that the Board could 
reconsider the claims pursuant to the VCAA provisions.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (holding 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial-appeal process has been concluded, the version most 
favorable to the claimant should apply).  The case was before 
the Board again in June 2002 at which time the Board 
conducted additional development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2).


REMAND

As indicated in the Introduction, the Board conducted 
additional development of the claim, pursuant to 38 C.F.R. 
§ 19.9(a)(2), in June 2002.  The development conducted by the 
Board resulted in the acquisition of additional VA clinical 
records and, pursuant to a recent decision by the Federal 
Circuit Court of Appeals, the case must be remanded to the RO 
for review of the evidence in the first instance.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).

The Board further notes that the Court has emphasized that 
the provisions of the VCAA impose new notice requirements on 
the part of VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA has a duty to notify a claimant 
(and his representative) of any information, whether medical 
or lay evidence or otherwise, not previously provided to VA 
that is necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West 2002).  As part of that notice, VA shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
Id.  Prior to any further adjudication, the RO should send 
the veteran notice which complies with the provisions of 
38 U.S.C.A. § 5103.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
notice which satisfies the provisions of 
38 U.S.C.A. § 5103.  The RO must also 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. § 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain the veteran's 
clinical records from the VA Medical 
Center in Baltimore, Maryland since 
January 2003.

3.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
any claim remains denied, the veteran and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


